Citation Nr: 9904405	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  94-07 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD), to include hypertension.  

2.  Entitlement to service connection for a skin disorder, 
variously diagnosed.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to July 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

A September 1992 rating decision granted service connection 
for post-traumatic stress disorder (PTSD), which was assigned 
a 10 percent evaluation effective October 1, 1991.  

At his December 1998 hearing before a member of the Board, 
the veteran requested, and was granted, a period of 30 days 
in which to submit additional evidence.  Hearing transcript, 
page 2.  No additional evidence has been received since that 
time.  


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran has ASHD, to include hypertension, of service origin, 
including as secondary to service-connected PTSD.  

2.  There is no competent evidence of a nexus between current 
findings of chronic skin disorder, variously diagnosed, and 
service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for ASHD, 
to include hypertension, including as secondary to service-
connected PTSD, is not well grounded.  38 U.S.C.A. § 5107(a) 
(1991).  

2.  The claim of entitlement to service connection for a 
chronic skin disorder, variously diagnosed, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In the interest of clarity and brevity, the medical evidence 
pertinent to the claims of service connection for ASHD, to 
include hypertension, including as secondary to service-
connected PTSD, and a chronic skin disorder, will be reviewed 
together.  

A review of the service medical records is negative for 
diagnoses of hypertension or heart disorder during service.  
A September 1949 service medical record shows a notation of 
"cardiac neurosis."  A history of a rash over the eyes was 
noted in July 1951.  In February 1952, the veteran was 
treated for chest pain and a cough; the impression was upper 
respiratory infection.  In July 1953, dermatophytosis was 
diagnosed following dermatology examination in which the 
veteran complained of developing blebs of the hands and feet.  
Medical examination report in August 1953 reflects that heart 
evaluation was normal.  The veteran's blood pressure was 
recorded as 128/82.  Upon medical examination in May 1959, 
his blood pressure was 122/70 and heart evaluation was again 
noted as normal.  In January 1962, he was seen for a 
thickened toenail.  A fungal infection was noted.  Later that 
same year in November 1962, the veteran was treated for 
dermatitis of the arms.  Upon medical examination in May 
1964, skin examination was normal.  The appellant's blood 
pressure was recorded as 132/82 and evaluation of the heart 
was normal.  

In April 1965, the veteran was treated for chest pain.  The 
impression was "? musculoskeletal pain secondary to cough - 
somewhat strange."  In December 1965, he was seen for high 
substernal pain without shortness of breath or radiation.  
His blood pressure was 108/72.  The impression was anxiety 
reaction.  An electrocardiograph (EKG) was negative.  In 
November 1967, the veteran was treated for a cough and chest 
pain.  There were no pertinent findings.  At time of 
retirement examination in January 1968, examination of the 
heart was normal, and his blood pressure was reported as 
120/84.  An EKG was conducted and interpreted as normal.  
Examination of the skin resulted in the examiner noting that 
the skin was moist, particularly on the hands.  The physician 
opined that this excessive moistness was due to excessive 
smoking and drinking of coffee.  No other chronic skin 
disorder was diagnosed.  

Post service medical records include private and VA records 
dated from 1973 through 1997.  Private records from 1973 
reflect that the veteran was admitted to the hospital for 
complaints of paroxysmal episodes of severe precordial pain 
that he had been experiencing for approximately 2 to 3 years.  
Cardiac testing during his hospital stay did not show 
conclusive evidence of myocardial infarction.  Testing did 
reflect the presence of congenitally constricted right 
coronary artery.  Final discharge diagnoses were ischemic 
heart disease with angina pectoris and congenital narrowing 
of the coronary arteries.  Additional records from this 
period of hospitalization reflect that the veteran had been 
treated for high blood pressure for 2 years.  He was 
hospitalized from March 27, 1973, through April 18, 1873.  

The next clinical report that includes mention of his 
coronary history was upon private medical records from 
December 1976 when it was noted that the veteran was to 
undergo a complete physical.  The examination report of this 
private physical examination report refers to hospitalization 
6 years earlier for heart enlargement and in 1972 for mitral 
valve disease.  Private records show that the veteran 
experienced chest pain in January 1977 and was hospitalized.  
Additional cardiovascular testing showed ASHD with 
cardiomegaly.  The final diagnoses were coronary 
insufficiency syndrome, coronary hypertensive heart disease, 
hypercholesterolemia with hyperlipidemia, and diastolic 
hypertension.  Additional records from this hospitalization 
note that the veteran had had elevated blood pressure 
readings for 3 years.  

Additional post service private records through 1991 reflect 
continued treatment for coronary artery disease and 
hypertension.  He was hospitalized on numerous occasions.  
The Board notes that when hospitalized in November 1980, he 
gave a medical history of being told that he had an enlarged 
heart at time of separation from service.  He reported that 
he had no difficulty at the time, but that several 
examinations were conducted, and his heart was indeed found 
to be large.  He added that he was hospitalized in 1973 for 
chest pain and syncope.  He also said that he had had a 
cerebral vascular episode in 1975, but that all symptoms had 
cleared without residuals.  He had another acute heart 
problem in 1978 and was followed by a private physician.  The 
examiner noted that this hospitalization was for classic 
angina which was relieved by nitroglycerine.  Records from 
1990 reflect that he gave a history of having coronary artery 
disease and an initial myocardial infarction in 1969.  
Treatment records dated in February 1990 show status post 
myocardial infarction in 1969 in the reported medical 
history; in June 1990 coronary artery disease by history from 
1969 was noted.  In November 1991, a 12-year history of 
essential hypertension was noted.  An undated treatment 
record from about 1992 (veteran was age 63) shows that the 
veteran was treated for a rash of the arms and legs; the 
assessment was probable scabies.  

In April and May 1992, the appellant underwent numerous VA 
examinations.  Upon general examination, the veteran gave a 
history of being diagnosed with hypertension in 1955 and 
sustaining myocardial infarction in 1970 and 1979.  He now 
had angina with exertion and occasions of nocturnal angina.  
Additional testing resulted in diagnoses of hypertension, 
status post myocardial infarction times two, and ASHD.  

Upon VA examination of the skin in April 1992, the veteran 
reported that a chronic skin rash in his groin and on his 
hands began when he was stationed in Guam in 1948.  He stated 
that his condition had much improved since then and only 
occurred during the summer on his hands and once or twice a 
year in the groin.  There were no complaints on examination 
as the veteran was currently asymptomatic.  Physical 
examination was negative for a skin disorder.  No nervous 
manifestations were present.  The diagnoses were tinea 
cruris; tinea manus; and dyshidrotic eczema that was 
precipitated by tinea manus.  The examiner noted that the 
diagnoses were based on historical information from the 
veteran and records and that they were probably accurate to 
the problem he had.  He also noted that the problem is a 
chronic recurrent condition with the veteran doing well 
without frequent flare-ups; any flare-ups appeared to respond 
to antifungals and topical steroids.  

VA psychiatric examination in May 1992 resulted in a 
diagnosis of PTSD.  

Added to the record in August 1993 were three lay statements 
in support of the veteran's claims.  E. D. reported in her 
February 1993 statement that she recalled visiting the 
veteran some time around Thanksgiving in 1968.  It was at 
this time that she learned that he had a heart disorder.  She 
specifically recalled that during her visit, she had occasion 
to take him to a medical appointment at Kirkwood General 
Hospital.  In his March 1993 statement, H. H. recalled that 
he was the veteran's supervisor at Borman's Foods in Detroit, 
Michigan, and that the veteran was hospitalized in February 
1968 for heart trouble.  He recalled that the veteran missed 
work periodically because of this disability.  The veteran's 
wife reported in her undated statement that she recalled that 
during the month of November 1970, the veteran was 
hospitalized for cardiac inefficiencies and other heart-
related problems.  He was told at the time that he had an 
enlarged heart and was an inpatient at Kenwood Hospital in 
Detroit Michigan.  

VA records from 1994 through 1997 show that the veteran has 
continued to be seen for psychiatric symptoms and has 
attended PTSD group therapy sessions.  These records also 
reflect that he was seen for a recurrent rash in October 1994 
and in April 1995.  In May 1995, the veteran gave a history 
of experiencing a rash on his forearms of 47 years.  This 
rash occurred intermittently but was worse in the summer 
months.  A rash on his legs was noted.  The assessment was 
tinea cruris.  The assessment regarding the arm rash was 
probable dyshidrosis versus drug eruption.  

At a personal hearing in February 1996, the veteran testified 
that he had been unable to obtain additional records, to 
include from Kirkwood General Hospital, to substantiate his 
claim.  He stated that some type of coronary problem was 
noted during service, but he did not undergo a thorough 
examination.  Only later, did he find out the severity of his 
cardiac problems.  

In February 1996 correspondence, a representative of Kirkwood 
Hospital in Detroit Michigan, reported that no records 
concerning the veteran were available.  It was noted that all 
records of this facility were destroyed in 1980.  

At a personal hearing in December 1998, the veteran clarified 
that his former supervisor's lay statement that he was 
employed in February 1968 was incorrect.  He said that he did 
not begin his employment with that private company until 
after separation from service in August 1968.  The supervisor 
was aware of his heart condition, however.  He said that he 
was told at time of separation examination in the Republic of 
Vietnam that he had a heart murmur.  Hypertension was also 
present.  He was told that he would subsequently undergo 
additional testing upon his return to the Unites States, but 
he did not.  Hearing (Hrg.) transcript (tr.) at 3.  When he 
became sick post service, he went to his private physician 
who he had insurance with and was told of the severity of his 
heart problems.  The veteran added that he thought that his 
heart problems were related to his service-connected PTSD in 
that he was nervous and shaky and his heart had a tendency to 
beat much faster when he was anxious.  Tr. at 4 and 5.  As to 
his skin problems, he recalled that he was told during 
service in approximately 1948 that he had jungle rot.  At the 
time, he broke out on his hands and on the lower part of his 
body.  This problem continued to this day on an intermittent 
basis even when treated with medications.  Tr. at 6 and 7.  

Pertinent Laws and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service incurrence may be presumed for 
certain chronic disabilities, including cardiovascular 
disease, to include hypertension, when shown to a degree of 
10 percent within a year of service discharge.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Service connection may also be granted for 
disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

For VA purposes, hypertension is considered to be a 
disability where diastolic blood pressure readings are 
persistently 100 or more.  Rabideau, supra; Cox v. Brown, 5 
Vet. App. 95, 99 (1993); 38 C.F.R. § 4.104 Diagnostic Code 
(DC) 7101 (1995).  

Entitlement to Service Connection for ASHD, to Include 
Hypertension

In this case, the veteran maintains that his current ASHD, to 
include hypertension, is of service origin, or is the result 
of his service-connected PTSD.  He argues (see VAFORM 646 
from August 1998) that a VA examination should be scheduled 
to determine if these disorders resulted from his PTSD.  

The Board's review of the service medical records reflects no 
evidence of ASHD, to include hypertension.  Blood pressure 
readings were within normal limits and two EKG tests were 
negative.  Although the veteran has given a medical history 
on more than one occasion that he was told shortly before 
service separation that coronary abnormalities existed, no 
chronic heart disorder was recorded on the service medical 
documents of records.  In fact, it was not until several 
years after service in 1973 that a chronic heart disorder, to 
include hypertension, was noted, and, at the time, the 
veteran gave a 2-year history of symptoms of high blood 
pressure readings and chest pain.  This would still be more 
than one year after discharge from service.  

Additional post service records show that the veteran's 
diagnoses of ASHD and hypertension have continued, and he has 
been hospitalized on several occasions and continues to be 
treated for symptoms associated with these disorders.  There 
simply is no objective documentation, however, to support his 
reported history of coronary abnormalities during service.  
The Board has reviewed the statements submitted and dated in 
1993 that report that the appellant was seen shortly after 
service (in 1968 and 1970) at a private facility for coronary 
pathology.  While two of these statements would suggest the 
presence of cardiac symptoms during the presumptive period 
after discharge from service, the Board finds the appellant's 
contentions and the lay statements occurring many years after 
the period in question that are based upon memory alone to be 
of little probative value and unpersuasive.  The inaccuracy 
of such statements so many years after the facts to which 
they attest is demonstrated here by the veteran's testimony 
at the 1998 hearing where he explained that the statement 
made by his former supervisor was incorrect in stating that 
he was treated in February 1968 for heart problems.  As 
pointed out by the veteran, he was still in active service at 
that time.  There simply are no clinical findings of records 
to support the contention that a chronic heart disorder, to 
include hypertension, was diagnosed prior to 1973 which is 
several years after service separation in 1968.  

The veteran's assertion that he was told by an examiner in 
Vietnam shortly before separation that he had a heart murmur 
or an enlarged heart is insufficient to date the veteran's 
ASHD, to include hypertension, to service or within one year 
thereof.  The lay evidence of what a health care professional 
diagnosed or found on examination is hearsay, and as such is 
not competent to show the presence of ASHD or hypertension.  
The connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence.  See Franzen v. Brown, 9 Vet. App. 235 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Moreover, 
the episode reported by the veteran would not show that he a 
chronic heart disorder or hypertension during service.  The 
veteran did not report that it was actually found that he had 
a chronic cardiovascular disorder, to include hypertension, 
by the health care professional conducting the examination.  

In summary, there is no evidence of chronic cardiovascular 
disability, including hypertension, in service or within a 
year of service discharge.  In fact, the initial evidence of 
chronic cardiovascular disability is not until 1973, which is 
several years after final service discharge, when the veteran 
said that he had had intermittent chest pain and high blood 
pressure for approximately two years.  Although the veteran 
contends that his cardiovascular disability is causally 
related to service or his service-connected PTSD, the 
veteran, as a lay person, is not qualified to provide medical 
opinions or diagnoses.  Espiritu, supra.  The record contains 
no medical opinion linking his cardiovascular disability to 
service or to his service-connected PTSD.  Such medical 
opinion is necessary to well ground this claim.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

In November 1996 arguments, the veteran's representative also 
argued that the veteran's combat experiences during service 
contributed to the onset of his heart disease.  Pursuant to 
38 U.S.C.A. § 1154(b) (West 1991), 

The Federal Circuit has discussed the ramifications of 
38 U.S.C.A. § 1154(b) in Collette v. Brown, 82 F. 3d 
389(1996).  In Collette, the Federal Circuit specifically 
agreed with the Court's analysis in Caluza.  The Federal 
Court also set out a three-step analysis for applying 
38 U.S.C.A. § 1154(b).  First, it must be determined that 
there is "satisfactory lay or other evidence of service 
incurrence or aggravation" of disease or injury due to 
combat.  Second, it must be determined whether such evidence 
is "consistent with the circumstances, conditions or 
hardships of such service."  If both of these inquiries have 
been answered in the affirmative, then a factual presumption 
arises that the disease or injury is service connected.  The 
third step of the analysis is to determine whether the 
government has rebutted the established presumption of 
in service incurrence by "clear and convincing evidence to 
the contrary."  82 F. 3d 392-3.  

Section 1154(b) deals with the question whether a particular 
disease or injury was incurred or aggravated in service -- 
that is, what happened then -- not the question of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required.  Caluza v. 
Brown, 7 Vet.App. 498, 507 (1995).  In Beausoleil v. Brown, 8 
Vet.App. 459, 464 (1996), the Court recognized that, while 
§ 1154(b) relaxed the evidentiary requirement as to the 
evidence needed to render a claim well grounded, there is 
essentially no relaxation as to the question of nexus to 
service, which requires competent medical evidence.  

In the case at hand, the necessary element of competent 
medical evidence of a nexus between the post-service heart 
disability and service or service-connected disability is 
lacking.  Consequently, the claim is not well grounded even 
when considering the provisions of 38 U.S.C.A. § 1154(b).  

Accordingly, the Board must conclude that the veteran's claim 
for service connection for cardiovascular disability, to 
include hypertension, on either a direct or secondary basis 
is not well grounded.  Where a claim is not well grounded, 
the VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim. For that reason, the 
Board finds it unnecessary to refer this case for the opinion 
of a medical expert as to whether ASHD, to include 
hypertension, is causally related to PTSD.  This case does 
not present an issue of such medical complexity or 
controversy as to warrant such action.

Although the Board has denied this appeal on grounds 
different from the RO, the appellant has not been prejudiced 
by this decision because the RO actually accorded the 
appellant greater consideration than the claim warranted.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  The veteran was 
also on notice through the statement of the case and 
supplemental statements of the case of the type of evidence 
necessary to grant his appeal.   

Entitlement to Service Connection for a Chronic Skin 
Disorder, Variously Diagnosed

The veteran's argument as to this issue is that his current 
skin problems are of service origin.  He reports that his 
skin problems first occurred during service, and that he has 
suffered ever since on an intermittent basis from the same 
symptoms.  

As noted earlier, the service medical records reflect that 
the veteran was treated in 1952 and January and November 1962 
for dermatophytosis, a fungal infection and dermatitis, 
respectively.  Subsequently dated service records, however, 
to include a separation examination, do not reflect the 
diagnosis of a chronic skin disorder (other than moist skin, 
which was not associated with a disorder).  The postservice 
medical evidence consists of medical records which first 
clinically show additional skin complaints following VA skin 
examination in 1992; numerous medical records prior to that 
reflect no complaints or findings.  At that time in 1992, the 
veteran gave a long-standing history of skin disorders (since 
service) and was diagnosed as having tinea cruris; tinea 
manus; and dyshidrotic eczema based on history only.  He was 
subsequently noted on VA outpatient treatment records in 1995 
to have a recurrent rash and tinea cruris.  

This medical evidence simply does not show that the veteran 
had a chronic skin disorder during service.  While it is 
evident that he was seen on more than one occasion for skin 
complaints, there are no service medical reports of 
additional skin problems subsequent to 1962.  Nor are there 
post service medical records showing treatment for any 
chronic skin problems until many, many years after service 
discharge.  The only evidence of record which relates post 
service skin problems back to service is the veteran's own 
testimony and statements.  Although he contends that he has 
skin disorder of service origin, the Court in Hyder v. 
Derwinski, 1 Vet. App. 221 (1991), held that lay 
hypothesizing as to the etiology of a current disability is 
not credible, particularly if it is not supported by medical 
authority.  Espiritu, supra.  It is medical evidence of a 
nexus between a current disability and an inservice 
disability that is required to establish a well grounded 
claim, and such is not demonstrated here.  

In short, the veteran has not submitted any medical evidence 
to show a nexus, or relationship between the inservice 
treatment for a skin disorder and his post service skin 
problems, variously diagnosed.  Therefore, what is lacking in 
establishing a well grounded claim is evidence that the 
veteran's current skin disorders are etiologically related to 
inservice treatment for a fungal infection, dermatophytosis 
and dermatitis.  Absent competent evidence showing that the 
veteran's current skin problems are traceable to service, he 
has not met the initial burden under 38 U.S.C.A. § 5107(a) 
(West 1991) as the evidence submitted does not cross the 
threshold of mere allegation.  Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Thus, the claim for service connection for skin disorders, 
variously diagnosed, is not well grounded as it lacks 
plausibility and therefore must be denied.  


ORDER

Service connection for ASHD, to include hypertension, 
including as secondary to service-connected PTSD, is denied.  

Service connection for a chronic skin disorder, variously 
diagnosed, is denied.  



		
	Mary M. Sabulsky
	Member, Board of Veterans' Appeals

Department of Veterans Affairs

